Name: 2004/922/EC:Commission Decision of 29 December 2004 amending Decisions 2003/746/EC and 2003/848/EC as regards the reallocation of the CommunityÃ¢ s financial contribution to Member StatesÃ¢ TSE eradication and monitoring programmes for 2004 (notified under document number C(2004) 5396)
 Type: Decision_ENTSCHEID
 Subject Matter: economic geography;  agricultural activity;  EU finance;  health;  management;  agricultural policy
 Date Published: 2004-12-30; 2005-10-14

 30.12.2004 EN Official Journal of the European Union L 389/34 COMMISSION DECISION of 29 December 2004 amending Decisions 2003/746/EC and 2003/848/EC as regards the reallocation of the Communitys financial contribution to Member States TSE eradication and monitoring programmes for 2004 (notified under document number C(2004) 5396) (2004/922/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 24(5) and (6) thereof, Whereas: (1) Commission Decision 2003/746/EC of 14 October 2003 on the list of programmes for the eradication and the monitoring of certain TSEs qualifying for a financial contribution from the Community in 2004 (2), lists the programmes submitted to the Commission by the Member States for the monitoring of transmissible spongiform encephalopathies (TSE) qualifying for a Community financial contribution in 2004. That Decision also sets out the proposed rate and maximum amount of the contribution for each programme. (2) Commission Decision 2003/848/EC of 28 November 2003 approving the TSE eradication and monitoring programmes of Member States and certain acceding Member States for 2004 and fixing the level of the Communitys financial contribution (3), approves the programmes listed in Decision 2003/746/EC and lays down the maximum amounts of the Communitys financial contribution. (3) Decision 2003/848/EC provides for progress reports to be forwarded by the Member States to the Commission every month. An analysis of those reports indicates that certain Member States will not utilise their full allocation for 2004, while others will spend in excess of the allocated amount. (4) The Communitys financial contribution to certain of those programmes therefore needs to be adjusted. It is appropriate to reallocate funding from programmes of Member States which are not using their full allocation to those that are exceeding it. The reallocation should be based on the most recent information on the expenditure actually incurred by the concerned Member States. (5) Decisions 2003/746/EC and 2003/848/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2003/746/EC is amended in accordance with the Annex to this Decision. Article 2 Decision 2003/848/EC is amended as follows: 1. in Article 4(2), EUR 745 000 is replaced by EUR 383 000; 2. in Article 6(2), EUR 21 733 000 is replaced by EUR 24 735 000; 3. in Article 8(2), EUR 6 283 000 is replaced by EUR 6 401 000; 4. in Article 10(2), EUR 4 028 000 is replaced by EUR 4 346 000; 5. in Article 11(2), EUR 1 675 000 is replaced by EUR 1 789 000; 6. in Article 12(2), EUR 1 012 000 is replaced by EUR 1 177 000; 7. in Article 15(2), EUR 7 726 000 is replaced by EUR 4 269 000; 8. in Article 17(2), EUR 103 000 is replaced by EUR 159 000; 9. in Article 19(2), EUR 353 000 is replaced by EUR 399 000; 10. in Article 21(2), EUR 5 000 is replaced by EUR 1 000; 11. in Article 22(2), EUR 755 000 is replaced by EUR 927 000; 12. in Article 24(2), EUR 435 000 is replaced by EUR 573 000; 13. in Article 25(2), EUR 1 160 000 is replaced by EUR 3 014 000; 14. in Article 26(2), EUR 490 000 is replaced by EUR 1 006 000; 15. in Article 27(2), EUR 3 210 000 is replaced by EUR 671 000; 16. in Article 28(2), EUR 675 000 is replaced by EUR 704 000; 17. in Article 29(2), EUR 30 000 is replaced by EUR 5 000; 18. in Article 30(2), EUR 255 000 is replaced by EUR 275 000; 19. in Article 31(2), EUR 5 000 is replaced by EUR 3 000; 20. in Article 32(2), EUR 5 000 is replaced by EUR 34 000; 21. in Article 33(2), EUR 7 460 000 is replaced by EUR 6 652 000; 22. in Article 34(2), EUR 740 000 is replaced by EUR 1 360 000. Article 3 This Decision is addressed to the Member States. Done at Brussels, 29 December 2004. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.9.1990, p. 19. Decision as last amended by Regulation (EC) 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 269, 21.10.2003, p. 24. (3) OJ L 322, 9.12.2003, p. 11. ANNEX Annexes I and II to Decision 2003/746/EC are replaced by the following: ANNEX I List of programmes for the monitoring of TSEs Rate and Maximum amount of the Community financial contribution Disease Member States Rate-purchase of test kits (%) Maximum amount (in EUR) TSEs Belgium 100 3 351 000 Denmark 100 2 351 000 Germany 100 15 611 000 Greece 100 383 000 Spain 100 4 854 000 France 100 24 735 000 Ireland 100 5 386 000 Italy 100 6 401 000 Luxembourg 100 158 000 Netherlands 100 4 346 000 Austria 100 1 789 000 Portugal 100 1 177 000 Finland 100 1 060 000 Sweden 100 358 000 United Kingdom 100 4 269 000 Cyprus 100 144 000 Estonia 100 159 000 Malta 100 37 000 Slovenia 100 399 000 Total 76 968 000 ANNEX II List of programmes for the eradication of Scrapie Maximum amount of the Community financial contribution Disease Member States Rate Maximum amount (in EUR) Scrapie Denmark 50 % culling, 100 % genotyping 1 000 Germany 50 % culling, 100 % genotyping 927 000 Greece 50 % culling, 100 % genotyping 450 000 Spain 50 % culling, 100 % genotyping 573 000 France 50 % culling, 100 % genotyping 3 014 000 Ireland 50 % culling, 100 % genotyping 1 006 000 Italy 50 % culling, 100 % genotyping 671 000 Netherlands 50 % culling, 100 % genotyping 704 000 Austria 50 % culling, 100 % genotyping 5 000 Portugal 50 % culling, 100 % genotyping 275 000 Finland 50 % culling, 100 % genotyping 3 000 Sweden 50 % culling, 100 % genotyping 34 000 United Kingdom 50 % culling, 100 % genotyping 6 652 000 Cyprus 50 % culling, 100 % genotyping 1 360 000 Total 15 675 000